| MAISON NBK SERVICE

| Commerce Général ; Import ; Export
| NRC :30 183 BP. :13675 KINI
KINSHASA - RDC ‘

{3
Clause sociale du cahier des charges
Concession Forestière n° 041/05

Territoire de Mushie
Province de Bandundu

| ra
NE:
ÿ

Mushie, du 03 au 04 cécenpre 2011
CAHIER DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

1. Les communautés locales du Secteur de BAMBOMA Nord comprenant deux
groupements (BAMBOMA Nord et BANUNU).
Dans Le groupement de BAMBOMA Nord, il s’agit plus particulièrement des
villages suivants : Komambi, Mäa et Mpoko Bekoko, et dans le groupement de BA-
NUNU {a bordure portuaire et la partie sud de la concession.

Situées dans Le Territoire de Mushie

Le District des Plateaux

La Province de Bandundu

en République Démocratique du Congo

et représentées par les chefs des terres dont les prénoms, noms et postnoms sont
repris ci - après et dûment autorisées par Leurs entités respectives et l’Administra-
teur du Territoire de Mushie qui assume l'intérim du feu titulaire.

IL s’agit de :

Monsieur Maurice MBUKUBA MUNKABU
Monsieur NKUMUNKAMA NTALI
Monsieur Samuel MWAN PAUL MANKO
Monsieur Jean BOLEME BOKUMUSILI

Et

La Société d'exploitation forestière dénommée « Maison NBK Service, Immatri-
culée au Nouveau Registre de Commerce sous Le numéro 30183 ayant son siège
au n°4, avenue du Port, 2° étage Immeuble NIOKI dans La Commune de la
Gombe, Ville-Province de Kinshasa en République Démocratique du Congo, re-
présentée par Monsieur BIDUAYA Emmanuel, Directeur Administratif.

et ci-après dénommée « Le concessionnaire forestier », d'autre part;
Etant préalablement entendu que:

- La Société est titulaire du titre forestier n° GA 041/5 du 22/08/2005 couvrant
une superficie de 64,464 hectares jugé convertible en contrats de concession fo-
restière, comme notifié par La lettre n° 173/CAB/MIN/ECN-T/15/JEB/2009 du 21
janvier 2009 portant notification de La recommandation de La Commission Intermi-
nistérielle de Conversion des Anciens Titres Forestiers.

Les communautés locales de Secteurs, groupements et villages susmentionnés
et repris à l'annexe 1 sont riveraines de la concession forestière concernée

Cette forêt est située dans le Secteur des Bamboma Nord, plus particulière-
ment les villages Komambi, Mâäa et Mpoko Bekako et dans la partie du groupe-
ment de Banunu, Territoire de Mushie et fait partie de celles sur lesquelles les
communautés locales susmentionnées jouissent de droits coutumiers.

/

FT

us

Les limites de La partie de La concession forestière concernée par Le présent
contrat (cf. article 2 ci-dessous) ont été fixées par les arrêtés ministériels ci-
haut cités portant GA et sont consignées dans le plan de gestion de La conces-
sion au moment de son approbation ;

Madame Micheline MPIBA MOZELINDE, Administrateur du Territoire Assistant et
faisant l'intérim du feu titulaire approuve le présent accord en qualité de
témoin et garant de La bonne application des présentes clauses sociales du
cahier de charges.

IL EST CONVENU CE QUI SUIT:

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat de
concession forestière. .

IL a pour objet principal, conformément à l’article 13 de l'annexe de l'arrêté n°
028/CAR/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de
concession d’exploitation des produits forestiers et de cahier des charges y affé-
rent, d'organiser La mise en œuvre des engagements du concessionnaire forestier
relatifs à la réalisation des infrastructures socio-économiques et services sociaux
au profit de communautés locales des secteurs et groupements susmentionnés.

IL vise aussi à régler Les rapports entre les parties en ce qui concerne La gestion de
la concession forestière concernée par le présent accord.

Article 2:

Pendant la période de préparation du plan d'aménagement, cet accord fait partie
du plan de gestion, annexé au cahier des charges, qui décrit l'ensemble des inves-
tissements et des activités qui ont été et qui seront entreprises et réalisées par Le
concessionnaire pendant les quatre premières assiettes annuelles de coupe,
conformément à l’article 1 de l'annexe 1 de l’arrêté n 028/CAB/MIN/ECN- T/27/
JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges est approuvé,
cet accord couvre alors une période de cinq années, comme l'indique l’article 17
de l'annexe 1 de l'arrêté n 028/CAB/MIN/ECN-T/27/JEB/08 précité, et se rappor-
te à un nouveau bloc de cinq assiettes annuelles de coupe.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord.

ET ET

Chapitre 2 : Obligations des parties
Section 1°: Obligations du concessionnaire forestier

Article 4:

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3,
point c, du Code forestier, incombant au concessionnaire d’infrastructures socio-
économiques et des services sociaux portent spécialement sur :

- Réhabilitation des tronçons des routes de desserte agricole sur une distance to-
tale estimée à 71 kms reliant Mpoko Bekako au chef lieu du Territoire de Mushie
{Annexe 1);

- Construction, réhabilitation et équipement de 5 écoles dans les villages Komam-
bi, Mâa et Mpoko Bekako (annexe 2};

- Construction et équipement d’un poste de santé et de deux maisons d'habitation
à komambi et à Mushie ainsi que La réhabilitation et l'équipement de deux cen-
tres de santé à Max Et Mpoko Bekako (annexe 2);

- Facilitation en matière de transport des personnes et de leurs biens ainsi que la
promotion des activités culturelles notamment les équipes de football dans Les
deux groupements.

Le coût estimatif de La réalisation des infrastructures socio-économiques ainsi
convenues entre tes deux parties est détaillé en annexe 3 du présent accord.

Article 5 :

D'autres infrastructures non prévues dans le cadre du présent cahier des charges
pourront être intégrées dans’un futur de durée estimée au moins trois ans à dater
de la signature du présent accord dès lors qu’elles concourent au développement
socio-économique des groupements.

Article 6 :

Comme indiqué à l’article 3 de l'annexe 2 de l’Arrêté n°028/CAB/MIN/ECN- T/27/
JEB/08 précité, sont apportées en annexes 1, 2 et 3 des informations plus détail-
lées se rapportant aux engagements prévus à l’article 4 du présent accord et
concernant : 1} Les plans et spécifications des infrastructures, 2) leur localisation
êt la désignation des bénéficiaires, 3) le chronogramme prévisionnel de réalisation
des infrastructures et de fourniture des services ainsi que 4) les coûts estimatifs
s'y rapportant.

En ce qui concerne les travaux de construction et l'aménagement des routes et
pistes, il est noté de manière indicative pour chaque tronçon concerné :

- Le plan du tracé et Le kilométrage qui lui correspond;

- La nature des travaux routiers à réaliser (ouverture, 274 1

- les ouvrages d’art à installer (ponts, radiers);

- Les engins et le matériel à mobiliser pour la réalisation (bulidozer chargeuse, ni-
veleuse, camion-benne, etc.);

- Les temps d'utilisation correspondants par unité de temps.

- Les coûts d'utilisation correspondant par unité de temps.

Article 7:

Les coûts d'entretien et de maintenance des infrastructures sont à considérer spé-
cifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà (10) de la
période d'exploitation des quatre ou cinq assiettes annuelles de coupes sur les-
quelles sont prélevées Les ressources forestières et calculées les ristournes, desti-
nées à financer la réalisation des infrastructures socio-économiques au bénéfice
de la (des) communauté (s) locale (s} et/ou du peuple autochtone ayant (s) droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures
est assurée par le Fonds de développement (cfr. art 11), selon Le mécanisme sui-
vant, à savoir:

L’affectation, chaque année et quelque soit la zone exploitée, d’un certain pour-
centage (à déterminer par le Comité de Gestion } du total des ristournes de ma-
nière à mutualiser Les coûts récurrents se rapportant aux infrastructures déjà ré-
alisées sur l’ensemble de La concession ; un programme prévisionnel chiffré d'en-
tretien et de maintenance, sur Lés quatre ou cing années à venir, des infrastructu-
res socio-économiques déja réalisées au bénéfice de l'ensemble des communautés
locales riveraines ayant droits sur La concession forestière est joint en annexe 3.

Article 8:

Certains des coûts de fonctionnement de l’école et du centre de santé, notam-
ment les rémunérations des enseignants et des personnels de santé, sont du res-

sort de l'Etat Congolais.

Si des retards venaient à être constatés dans le déploiement des personnels ensei-
gnants et de santé, le Comité de Gestion local (CGL), prévu à l’article 15 ci- des-
sous, peut, de manière transitoire et en attendant que les agents désignés soient
affectés, recruter localement et financer sur les ressources du Fonds de dévelop-
pement, des personnels aptes à remplir ces fonctions.

Article 9:
Concernant Les frais de fonctionnement autres que les rémunérations des person-

nels enseignants et de santé, c’est-à-dire les fournitures scolaires, Les produits
pharmaceutiques, etc., le concessionnaire forestier apporte sa contribution en fi-

nançant gratuitement Le transport depuis À D une autre ville plus proche,

Su \ /
" |
ÿ 7

Article 10:

À compétences égales, le concessionnaire forestier s’ engage à recruter la main
d'œuvre de son entreprise auprès de groupements concernés par le présent ac-
cord.

Article 11:

Conformément à l'article 44 du Code forestier, le concessionnaire forestier s’en-
gage à respecter l'exercice par Les communautés locales des droits d'usages tradi-
tionnels leur reconnus par {a Loi notamment:

- Le prélèvement de bois de chauffe;

- La récolte des fruits sauvages et des chenilles;

- la récolte des plantes médicinales;

- la pratique de la chasse et de la pêche coutumières.

Article 12:

ILest institué un fonds de développement dénommé « Fonds de Développement >
pour financer La réalisation des infrastructures définies à L'article 4 ci - dessus
ainsi que les dépenses prévues aux articles 7 et 8.

Le Fonds de Développement est constitué du versement par le concessionnaire fo-
restier d'une ristourne de deux à cinq dollars par mètre cube de bois d'œuvre
prélevé dans la concession forestière, selon le classement de l'essence concernée,
publiée dans Les Mercuriales des prix des bois congolais par Les Ministères de l’Eco-
nomie, du Plan et des Finances et dont copie en annexe. Les volumes de bois
considérés sont portés sur les déclarations trimestrielles de production de bois

d'œuvre dans le bloc forestier.

Toutefois, pour permettre le démarrage immédiat des travaux, Le concessionnaire
forestier s'engage à dégager, 45 jours à dater de La signature du présent accord,
un préfinancement de 10% du coût total des travaux d'infrastructures socio-
économiques présentés à l'article 4 ci-dessus, soit un montant de 15.900 USD. Ces
10% constituent une avance sur les ristournes à verser sur les volumes de bois pré-
levés dans Le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 as-
siettes annuelles de coupes et sont remboursables à La fin de la période considé-

rée.

Article 13 :

Les deux parties conviennent de commun accord les AN ci- "* pour les es-

sences coupées dans Le bloc forestier, à savoir :
N CN

ord

Sipo Entandrophragma Ex]
utile

Tola Priora balsmifera

Autres essences

Article 14:

Le Fonds de Développement est géré par un Comité Local de gestion (CLG) compo-
sé d’un délégué du concessionnaire forestier et d’au moins cinq représentants élus
de communautés locales représentés par le Secteur de Bamboma Nord.

Sur demande de la (des) communauté(s) locale(s) et/ou du peuple autochtone, Le
concessionnaire forestier accepte qu'un représentant de la société civile fasse
partie du CLG en qualité d’observateur.

Article 15:

Outre un président désigné par Les membres de La (des) communauté(s) locale(s)
et/ou du peuple autochtone et travaillant sous la supervision du chef de la com-
munauté et/ou du peuple autochtone, Le CLG comprend un trésorier, un secrétai-
re rapporteur et plusieurs conseillers.

Dès sa mise en place, Le CLG est installé officiellement par l’Administrateur du
Territoire de Mushie.

Article 16:

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d'un tiers défini d’un commun accord par les parties, si d’autres facilités bancai-

res ne sont pas disponibles.

Dans ces cas, celui-ci s'engage à rendre accessibles les ressources financières au
CLG, selon Les modalités fixées de commun accord par Les parties.

]

Section 2 : Obligations des communautés locales

Article 17:

La (les) communautés locales s'engagent à concourir à la gestion durable de la
concession forestière et à contribuer à la pleine et libre jouissance par le conces-
sionnaire forestier de ses droits.

Article 18:

La (les) communautés locale(s) s'engagent à collaborer avec Le concessionnaire
forestier à La lutte contre Le braconnage et l'exploitation illégale dans La conces-
sion forestière et à sensibiliser ses (leurs) membres à cette fin.

Article 19 :

La (les) communautés locale(s) s'engagent à collaborer avec le concessionnaire
forestier pour maîtriser tout incendie survenu à l’intérieur de La forêt concédée
ou dans une aire herbeuse attenante à la susdite forêt.

Article 20 :

Les communautés locales s'engagent à prendre toute disposition appropriée pour
que ses membres contribuent à La protection du personnel et du patrimoine d'ex-
ploitation du concessionnaire Forester.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur Le personnel
du concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploi-
tation perpétrés par un ou plusieurs membres d’une des communautés locales, en-
traîne réparation,

Article 21 :

Les communautés locales s'engagent à collaborer avec Le concessionnaire forestier
pour que les voies établies par ce dernier pour l'évacuation de son bois ne soient
plus utilisées par d’autres exploitants, sauf exercice d’un droit lié à une servitude

légale ou conventionnelle.

De même, les communautés locales s'abstiennent de favoriser l'accès à des fins
illégales des susdites voies aux communautés non riveraines de la concession

concernée.

=
Chapitre 3 : Suivi de la mise en œuvre du présent accord

Article 22

Aux fins d'assurer Le suivi et l'évaluation de l'exécution des engagements pris en
vertu du présent accord, il est institué un Comité local de Suivi (CLS).

Article 23 :

Le CLS est présidé par l'Administrateur de Territoire de Mushie ou son délégué et
est composé d'un délégué du concessionnaire forestier et de quatre représentants
élus de communautés locales en dehors des membres du CLG.

Les parties acceptent que le Réseau des Ressources Naturelles (RRN en sigle) re-
présentée à Mushie par Monsieur l'Ingénieur Emmanuel BELESHAYI siège en qualité

de membre effectif du CLS.

Article 24 :

Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce
qui concerne la réalisation des infrastructures socio-économiques et Le calendrier

y afférent.

Il peut, en cas de besoin, entendre Le président ou tout autre membre du CLG.

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur toute
question inscrite à l'ordre du jour de sa réunion.

Article 25 :

Le CLG se réunit en session ordinaire tous Les trois mois sur convocation de l’Admi-
nistrateur de Territoire de Mushie, à l'initiative de l’une des parties au présent
accord.

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal
par tous Les membres présents.

Article 26 :

ILest versé aux membres du CLG et CLS un jeton de présence dont le taux est fixé
de commun accord entre Les parties.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds
de Développement.

Toutefois, la somme totale des frais couvrant Les dépenses prévues aux alinéas ci-
dessus ne peuvent excéder 10% du financement total des travaux de réalisation
des infrastructures concernées par le présent accord
à l’ 4,

Chapitre 4 : Clauses diverses
Section 1: Règlement des différends

Article 27 :

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent ac-
cord est, si possible, réglé à l'amiable entre les parties.

À défaut d'un arrangement, les parties s'engagent à soumettre le litige à La com-
mission de règlement des différends forestiers organisée par l'arrêté ministériel
n° 103/CAB/MIN.ECN-T/JEB/09 du 16 juin 2009.

Au cas où Le différend persiste, La partie non satisfaite peut saisir Le tribunal com-
pétent de droit commun.

Section 2 : Dispositions finales

Article 28 :

Le présent accord, qui produit ses effets à la date de sa signature par Les parties
et l’Administrateur du Territoire de Mushie en tant que témoin et garant de la
bonne application du présent accord, remplace et annule tout autre accord qui
aurait existé entre Les parties au présent accord.

44

Fait à Mushie, le 25 NOV 2011

Pour le Concessionnaire Forestier

Emmanuël BIDUAYA TSHIMBUNDU

Pour la (les) Communauté (s) Locale (s) et/ou le Peuple autochtone

L3 j1è 077 ABBkEn
Che? du village Maurice MBUKUBA MUNKABU

A3 j041
Che? du village NEUMUNKAMA NTALI k o3/1810m

GE À
Che? du village MWAN Paul MANKO Samuel É 71 Me de

re
Er SÉÉINISTRATEUR DU TERRITOIRE,
TR

LINDE =/=
12

Annexe 1 : Réhabilitation routes

1er Tronçon : Mushie __22km _  Bompensole
Nature des travaux : 15 km : réhabilitation par la méthode de haute intensité de
main d'œuvre (Himo) ave les cantonniers.
7 km : réhabilitation avec engin Caterpillar pour ouvrir des
caniveaux d'évacuation d'eaux de pluies.
Achat : bêches, pèles, carburant et lubrifiants pour Caterpillar.
Coût estimatif des travaux : 15 km x 1.000 $ = 15.000 $ US
7 km x 1.500 $ = 10.500 $ US
S/l'otal : 15.000 + 10.500 = 25.500 $ US

2e Tronçon : Bompensole __31km _  Komambi
Nature des travaux : 27 km : réhabilitation par la méthode de haute intensité de
main d'œuvre (Himo) avec les cantonniers.
4 km : réhabilitation avec engin Caterpillar.
Coût estimatif des travaux : 27 km x 1.000 $ = 27.000 $ US
4 km x 1.500 $ = 6.000 S US
{Total : 27.000 + 6.000 = 33.000 $ US

3e Tronçon : Komambi  __18 km __  Mpoko Bekako
Nature des travaux : 15 Km : réhabilitation par la méthode de haute intensité de
main d'œuvre (Himo).
3 km : réhabilitation avec engin Caterpillar.
Coût estimatif des travaux : 15 km x 1.000 $ = 15.000 $ US
3 km x 1.500 $ = 4,500 $ US
S/Total : 15.000 + 4,500 = 19.500 S US
Total : 25.500 $ + 33.000 S + 19,500 $ = 78.000 S US

&

13

Annexe 2
Construction, réfection et équipement des installations hospitalières et scolaires.

* 5 écoles : - Ecole primaire de Mukoro
- EP Wangoy I de Komambi
- EP Nkateke de Mâa
- Institut pédagogique Nkate de Mäa
- EP Ikati à Lovua (Mpoko Bekako)

Achat et transport matériaux pour construire $ écoles,

Soit 7 x 5 = 35 salles en raison de 6 classes et un bureau par école
Coût de réfection et équipement par école 10,000 $

Coût total de réfection : 11.000 x 5 = 55.000 $

* Poste de santé à Komambi : construction et équipement
Coût estimatif : 6.000 $

* 2 maisons d'habitation pour les familles régnantes.
Coût estimatif : 8.000 $
SfTotal = 6.000 + 8.000 = 14.000 $

+ Réfection et équipement centre de santé à Mäa
Coût estimatif : 6.000 $

* Construction et équipement centre de santé à Lovua
Coût estimatif : 6.000 S

Total : 55.000 + 14.000 + 6.000 = 81.000 S &

Annexe 3

Coût estimatif des Infrastructures

Coût unitaire | Coût total :

55.000 |Constretion

Réhabilitation

6.000 18.000  |Construction

Équipeüemnt

03 |Maisons d’ha- 2 4.000 8.000 |Construction
bitation

Réhabilitation

AS
ANNEXE 4.
COMITE LOCAL DE GESTION

Î ns NOMS &  POSTNCMS Ÿ FONCTION À QUALITE ; anrITs}
+ + .
Ÿ OT jAtnenese BOSILONDS ISABALELI Ÿ Président {Président comœu- iroumet!
H H HI inauté locale Mushie E
H A . n . H
} 02 Paul NGBLIMBALI  EKOMO Îv/Président !  Notable IMAA
; ï 3 : ; i
H : ” : H
H î KO—
l 03 IMANKOTO Samuel Î Secrétaire !  Notable re È
! se ! Junior: RZAMA Ë Trésorier Ë Conseiller ? BANUNU !
= RE PSE PNR PRES |
H H H HA
H ® ININSAMT Claubert ! Conseiller : Notable {KOMAMBT :
Li a ———————
+ nm . A
? 06 IMONGABA BONTANU Ï Conseiller ?  Notable Ë H
H H 4 : 3
nl E : :
É 07 }Denio TSHIBANGU i Membre É Délégué É
H È ! H H
Ÿ 08 INUKUBA NSAMI KEDZUIZENT Î Membre iReprésentent ISociètéi
H Ë territorial iCivile !
COMITE JQCAL DE SUIVI
i ne À NOMS &  DPOSTNUMS Ÿ FONCTION À QUALITE H ENTITE
es
. TS £ E Administrateur : El
: 5 H î 4
Ë 01 iMichetine MPIBA MOZELINDE Ë Président Îchef du Territo 1e USBIE |
: HS £ i 1
Ÿ O2 SMANPEME  MPERI F Membre ; Sotable nan |
: u . + :
H : : : î
É 05 ‘Jean BOLEME BOKUMUSILI ? Conseiller ichez de decugsset BANURU}
F i H H É
H : # . +
? O4 BANKALI BUSOBIBIANA i Membre ; Kotable man H
ni : : : : 1
È 05 imBo  BOFORO Ï Menbre Ï  Notable Lee ë
06 Ir Emranuël BELESHAYI Membre Îi Facilitateur RUE
Î a H ! IMUSELE
. nm n . 1
Ï O7 iGodefroid KABAMBA Î Membre i Délégué INEK/S :
ol 3 4 : L

Fait à MUSHIE, le 25 NOV 2011

